IN THE SUPREME COURT OF TENNESSEE

                                AT KNOXVILLE                FILED
                                                            February 17, 1998
STATE OF TENNESSEE,                      (
                                                           Cecil Crowson, Jr.
                                         (                  Appellate C ourt Clerk
      Plaintiff-Appellee,                (    Filed: February 17, 1998
                                         (
                                         (
v.                                       (
                                         (    S. Ct. No.
                                         (    03S01-9612-CR-00120
DAVEY JOE VINEYARD AND                   (
JIMMY LEE COCKBURN,                      (
                                         (
      Defendants-Appellants.             (




                        Order on Petition To Rehear

      Upon consideration of the petition to rehear filed by the appellants Davey Joe

Vineyard and Jimmy Lee Cockburn, this Court is of the opinion that the petition

should be and the same is hereby denied.




                                              PER CURIAM